Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 24, 2022

The Court of Appeals hereby passes the following order:

A22A0782. THADDEUS D. GLADDIN v. THE STATE.

      Thaddeus D. Gladdin pleaded guilty to aggravated battery and was sentenced
to 15 years, to serve 5 months. Gladdin filed a motion for credit for time served,
which the trial court denied on July 19, 2021. On August 19, 2021, Gladdin filed a
notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Redford v. State, 357 Ga. App. 247, 250 (850 SE2d 447) (2020). Gladdin’s notice of
appeal was filed 31 days after entry of the trial court’s order denying his motion.
Thus, pretermitting whether Gladdin has a right of direct appeal of this order, this
appeal is untimely and is therefore DISMISSED for lack of jurisdiction. See id.;
Hill-Blount v. State, 336 Ga. App. 633, 634-635 (2) (785 SE2d 309) (2016).

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/24/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.